Citation Nr: 1016837	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-22 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disability, also claimed as secondary to a service-connected 
cervical spine disability, has been submitted and, if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1989 to December 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The Veteran had a hearing before the Board 
in February 2010 and the transcript is of record.

The RO, in a January 2010 statement of the case (SOC) 
reopened the claim and denied it on the merits.  Regardless 
of the RO's actions, the Board is required to consider 
whether new and material evidence has been received 
warranting the reopening of the previously denied claim. See 
Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims). Thus, 
the issue on appeal has been characterized as shown above.  

During the pendency of this appeal, the Veteran also raised 
issues of entitlement to service connection for a thoracic 
spine disability, hypertension and hepatitis C as well as 
raising issues of entitlement to increased ratings for asthma 
and hemorrhoids.  These claims have never been adjudicated by 
the RO and, therefore, are REFERRED to the RO for appropriate 
adjudication. 

The issue of entitlement to service connection for a low back 
disability, also claimed as secondary to a service-connected 
cervical spine disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  An unappealed July 1997 rating decision denied a claim of 
entitlement to service connection for a low back disability 
finding no medical evidence of a current disability; the 
Veteran did not appeal and the decision became final.

2.  An unappealed September 2005 rating decision declined 
reopening a claim of entitlement to service connection for a 
low back disability finding no new and material evidence had 
been submitted; the Veteran did not appeal and the decision 
became final.

3.  Evidence submitted since September 2005 raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The September 2005 rating decision that denied the claim for 
entitlement to service connection for a low back disability 
is final, but evidence received since September 2005 in 
relation to the claim is new and material, and, therefore the 
claim may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran contends that he injured his entire back, to 
include the lower back in a December 1991 motor vehicle 
accident (MVA) while on active duty.  He concedes he also 
suffered a post-service occupational injury in 2006, but he 
claims the 2006 injury only aggravated his back disability in 
existence since separation from the military.

The Veteran also injured his cervical spine in the December 
1991 MVA, which he is currently service-connected for 
cervical spine disc protrusion and arthritis.  The Veteran 
believes his entire spine, to include the lumbosacral spine, 
is related to the MVA.  In the alternative, the Veteran 
claims his lumbosacral spine disability is at least secondary 
to over-compensating for his neck and upper back pain. 

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a).  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  

Correspondence was received from the Veteran's representative 
during the appellate time frame in May 2006, but the Veteran 
did not seek to appeal the September 2005 rating decision.  
Rather, at that time, the Veteran submitted new medical 
evidence seeking to reopen and establish entitlement to 
service connection for a low back disability.  No further 
correspondence was received during the appellate time frame.  
Therefore, the September 2005 rating decision is final.

As of September 2005, the evidence consisted of the Veteran's 
service treatment records, confirming the December 1991 MVA 
and subsequent complaints and treatment for back pain and VA 
outpatient treatment records through May 2005 indicating 
consistent complaints of back pain, to include diagnoses of 
"lumbago" (a general term referring to chronic complaints 
of low back pain) and thoracic spine scoliosis.  No medical 
evidence at that time revealed a diagnosis of a chronic 
lumbar spine disability.

Potentially material evidence since September 2005 includes a 
statement from the Veteran's VA neurologist dated July 2007 
diagnosing the Veteran with lumbar spine radiculopathy 
related to the December 1991 MVA, VA outpatient treatment 
records from 2005 to 2010 indicating a diagnosis of minimal 
degenerative spurring of the lumbar spine, confirmed by x-
ray, and chronic complaints of low back pain, and a November 
2009 VA examination diagnosing the Veteran with minimal 
spurring of the lumbar spine related to aging and not likely 
related to the 1991 MVA.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the RO denied the Veteran's claim in September 2005 
because there was no evidence of a current low back 
disability linked to his 1991 MVA.  For evidence to be 
material in this case, therefore, it would have to relate to 
this fact.

The new evidence confirms the Veteran is, at the very least, 
diagnosed with minimal degenerative spurring of the lumbar 
spine.  There is also some medical evidence of radiculopathy, 
but no nerve damage has actually been confirmed.  The Board 
notes that the Veteran is also diagnosed with minimal 
degenerative joint disease (DJD) of the thoracic spine, but 
the issue currently on appeal relates specifically to the 
Veteran's lumbar spine.  It is clear the Veteran is claiming 
his entire back, to include his thoracic spine, is disabled 
due to the 1991 MVA, but the RO has never adjudicated this 
aspect of the claim.  As indicated in the introduction, the 
issue of entitlement to service connection for a thoracic 
spine disability is referred to the RO for appropriate 
adjudication.  

With regard to the lumbar spine, the medical evidence clearly 
indicates some diagnosis of a chronic disability.  A July 
2007 statement by the Veteran's VA neurologist, moreover, 
opines that the Veteran's lumbar radiculopathy is causally 
related to the 1991 MVA.

In contrast, the Veteran was afforded a VA examination in 
November 2009 where the examiner diagnosed the Veteran with 
minimal spurring of the lumbar spine unrelated to his in-
service MVA.  The examiner did not diagnose the Veteran with 
radiculopathy and, therefore, did not render an opinion with 
regard to complaints of radicular pain.

In short, although not dispositive, the new medical evidence 
raises a substantial possibility of substantiating the 
Veteran's claim and, therefore, may be reopened.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Since the claim is being reopened, any deficiencies 
in notice were not prejudicial to the Veteran.


ORDER

As new and material evidence has been submitted, the issue of 
entitlement to service connection for a lumbar spine 
disability, also claimed as secondary to a service-connected 
cervical spine disability, is reopened and to that extent the 
claim is granted.


REMAND

Again, the Veteran claims he has chronic back pain due to a 
December 1991 in-service MVA.  He believes his lumbar spine 
pain is in some regard related to the MVA.  In the MVA, the 
Veteran also injured his neck and the Veteran is currently 
service-connected for a cervical spine disability.  The 
Veteran contends, in the alternative, that his low back 
disability is secondary to his service-connected cervical 
spine disability because he overused his low back to 
compensate for chronic neck pain and weakness.

This secondary aspect of the Veteran's claim has never been 
specifically adjudicated by the RO.  Although the Veteran 
received VCAA notice with regard to substantiating a service 
connection claim in general, no letter was sent to the 
Veteran explaining how to substantiate a service connection 
claim premised on a "secondary" theory.  Corrective action 
is required.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
service connection claims, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran's service treatment records confirm the Veteran 
was in a MVA in December 1991.  At that time, he complained 
of neck, knee, leg and back pain, but x-rays all returned 
within normal limits.  He was treated for contusions on his 
back, and complained of back pain intermittently after that 
time through his separation in November 1996.  The service 
treatment records also indicated his back pain worsened with 
lifting and he occasionally would wear a back brace.  The 
Veteran, however, was never actually diagnosed with a chronic 
low back disability while in the military.  

After service, VA outpatient treatment records reveal 
continuous complaints of low back pain, but up until 
recently, the Veteran had never actually been diagnosed with 
a back disability.  November 2009 x-rays indicate minimal 
degenerative spurring of the lumbar spine.  All other 
complaints, to include radicular pain, have not been 
substantiated by any objective findings.

After service, in support of his claim, the Veteran's VA 
neurologist submitted statements in July 2009 indicating the 
Veteran suffered from lumbar spine radiculopathy 
etiologically related to the 1991 MVA.  The VA neurologist 
also indicated, however, that his condition was exacerbated 
by a 2006 occupational injury where the Veteran was attacked 
by a dog.  The neurologist did not further explain to what 
degree the Veteran's current disability is solely due to his 
service-related MVA.  The neurologist also did not reconcile 
his diagnosis of radiculopathy with VA outpatient treatment 
records revealing no evidence of nerve damage.  It is unclear 
what, if any, diagnostic tests were done by the VA 
neurologist in rendering the diagnosis. 

That is, in contrast, VA outpatient treatment records dated 
January 2008 note the Veteran's complaints of chronic low 
back pain, to include radicular pain, but are unable to 
confirm any nerve damage sites.  Lumbar spine x-rays dated 
November 2009 only confirm minimal degenerative spurring of 
the lumbar spine. 

The Veteran was afforded a VA spine examination in November 
2009 with an orthopedist to ascertain whether the Veteran had 
any current lumbar spine disability related to the December 
1991 in-service MVA.  The Board concludes this VA examination 
is incomplete for the following reasons.

The examiner diagnosed the Veteran with minimal spurring of 
the lumbar spine, confirmed on x-ray, opining that this 
condition was not likely due to the 1991 MVA.  The examiner, 
however, did not address the Veteran's radicular pain or 
otherwise conduct diagnostic tests to confirm or deny the 
July 2007 diagnosis of radiculopathy.  The examiner, indeed, 
did not address or reconcile the VA neurologist's July 2007 
opinion at all.  The examiner also did not consider or 
address whether the Veteran's low back disability was caused 
or aggravated by his service-connected cervical spine 
disability.  For these reasons, the Board finds the November 
2009 VA examination is inadequate and a new examination is 
indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from January 2010 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent. 
In particular, the Veteran should be 
informed of how to establish his claim of 
secondary service connection under 
38 C.F.R. § 3.310.

2.  Obtain the Veteran's medical records 
for treatment of his claimed disabilities 
from the VA Medical Center in San Diego, 
California from January 2010 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3. After obtaining the above records, to 
the extent available, schedule the Veteran 
for orthopedic and neurological VA 
examinations for his claimed lumbar spine 
condition, claimed also as secondary to 
over-compensation of a service-connected 
cervical-spine disability, to determine 
the extent and likely etiology of any 
lumbar spine orthopedic or neurological 
condition(s) found, to include spurring 
and radiculopathy, specifically:
*	Whether the Veteran currently has any 
orthopedic or neurological condition 
of the lumbar spine causally related 
to or aggravated by any incident of 
service, to include the December 1991 
MVA or the on-going in-service 
complaints and treatment for low back 
pain; and
*	Whether the Veteran currently has any 
orthopedic or neurological condition 
of the lumbar spine caused or 
aggravated by the Veteran's service-
connected cervical spine disability.

The claims folder and a copy of this 
decision must be reviewed by the examiner 
and the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered, 
especially those rendered by the VA 
neurologist in July 2007 and the VA 
examiner in November 2009.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4. The RO should then readjudicate the 
Veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


